DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (U.S. 20130021421 A1).
1.  A system for a thermal printing device, comprising: 
a printhead comprising a heat source (102, [0032] )  wherein the printhead is to transmit heat from the heat source onto a thermally activated print medium (1) to form markings on a plurality of regions of the thermally activated print medium to form a pixel [0032]; and 
a controller to: 
determine a plurality of voltage pulse patterns prior to formation of the markings on the plurality of regions (figs. 4 and 5); 
determine which of the plurality of regions the plurality of voltage pulse patterns are to activate prior to formation of the markings on the plurality of regions, wherein regions with overlapping color layers are to be formed with an individual pulse pattern of the plurality of voltage pulse patterns (figs. 4 and 5), wherein the individual pulse pattern is different than a sum of a plurality of pulse patterns to activate regions with overlapping color layers (the individual pulse pattern is different from another pulse pattern); and 
send a voltage pulse pattern information to the printhead ( [0033]-[0034] ).  
2.  The system of claim 1, wherein to determine the plurality of voltage pulse patterns comprises determining the plurality of voltage pulse patterns to evenly spread colors in the to be formed pixel and ensure that adjacent regions have different activated colors (fig. 4, [0004] ).  
3.  The system of claim 2, wherein same activated colors are separated by one region of the thermally activated print medium (fig. 4).  
4.  The system of claim 1, wherein the printhead is to form markings on the thermally activated print medium to form the pixel in an individual pass (figs. 4 and 8, the printhead is capable of forming the markings in an individual pass).  
5.  The system of claim 1, wherein the controller is to send voltage pulse pattern information [0034] to form markings on the plurality of regions of the thermally activated print medium to form an individual pixel (figs. 4 and 5).  
6.  The system of claim 1, wherein the voltage pulse pattern information is sent to the printhead in a series (fig. 5).  
7.  A non-transitory machine-readable medium storing instructions that, when executed by a processing resource, cause the processing resource to: 
determine a plurality of voltage pulse patterns prior to formation of markings on a plurality of regions of a to be formed pixel (fig. 5), wherein regions with overlapping color layers are to be formed with an individual voltage pulse pattern of the plurality of voltage pulse patterns (fig. 4), wherein the individual pulse pattern is different than a sum of a plurality of pulse patterns to activate regions with overlapping color layers (the individual pulse pattern is different from another pulse pattern); 
determine the plurality of regions the plurality of voltage pulse patterns are to activate prior to formation of the markings on the plurality of regions of a thermally activated print medium; 
initiate a print process by sending a voltage pulse pattern information to a printhead; and 
cause the printhead to form markings on the plurality of regions of the thermally activated print medium, wherein the printhead is to form markings by activating the plurality of regions (fig. 4).  
8.  The medium of claim 7, further including instructions to receive color information to form markings on the plurality of regions of the thermally activated print medium to form an individual pixel (fig. 5).  
9.  The medium of claim 7, further including instructions to cause the printhead to activate a plurality of regions until a threshold color intensity level is reached (fig. 4, [0036] ).  
10.  The medium of claim 7, wherein the plurality of voltage pulse patterns are made up of similar and different voltage pulse patterns that produce similar and different colors during the print process (fig. 5).  
11.  A thermal printing device comprising: 
a printhead (102) to form markings on a plurality of regions of a thermally activated print medium (12) to form a pixel; and 
a controller to: 
receive color information to form markings on the thermally activated print medium to form an individual pixel [0034]; 
determine a plurality of voltage pulse patterns to activate the plurality of regions of the thermally activated print medium to form the pixel (fig. 5), wherein regions with overlapping color layers are to be formed with an individual voltage pulse pattern of the plurality of voltage pulse patterns (fig. 4), wherein the individual pulse pattern is different than a sum of a plurality of pulse patterns to activate regions with overlapping color layers (the individual pulse pattern is different from another pulse pattern); 
determine which of the plurality of regions the plurality of voltage pulse patterns are to activate prior to formation of the markings on the plurality of regions (fig. 5); and 
send the voltage pulse pattern information to the printhead ( [0033]-[0034] ).  
12.  The thermal printing device of claim 11, wherein the printhead is to form markings on thermally activated print medium to form the pixel in a plurality of passes (the printhead is capable of forming the pixel in a plurality of passes).  
13.  The thermal printing device of claim 11, wherein the voltage pulse pattern information sent by the controller is comprised of sequential on and off heat pulses (fig. 5).  
14.  The thermal printing device of claim 11, wherein a temperature of the printhead is based on an amount of pulses produced by the voltage pulse pattern within a set time (fig. 5, [0036] ).  
15.  The thermal printing device of claim 14, wherein a color produced on the thermally activated print medium is based on the temperature of the printhead during a print process (fig. 5, [0006], [0036] ).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The Specification defines the pulse pattern as:
[0007] As used herein, "voltage pulse pattern" refers to a set of on and off heat pulses to activate thermally activated print medium.
Both the pulse patterns in the application and in Ishikawa have a set of on and off heat pulses to activate the print medium. A set of on and off heat pulses may be called a pulse pattern, or even a sum of individual pulse patterns.
The claims and the Specification do not distinguish between a pulse pattern and a sum of individual pulse patterns since in either case, a set of on and off heat pulses is necessary.
The instant application states that a pulse pattern may produce a single color:
[0012] In some examples, the plurality of voltage pulse patterns are made up of similar and different voltage pulse patterns that produce similar and different colors during the print process. For example, a first voltage pulse pattern may produce a blue color on the thermally activated print medium 108 and the second voltage pulse pattern may produce a yellow color on...
Or multiple colors:
[0015] an overlap region may be activated with an individual voltage pulse pattern.
The recitation in the claims of an overlap region activated with an individual pulse pattern is met by Ishikawa's use of a sum of pulses that activate overlapping color regions.
In either scenario, plural pulses are performing the activation.
The limitation that the individual pulse pattern is different than a sum of a plurality of pulse patterns to activate regions with overlapping color layers is a broad limitation. The claim language “a sum of a plurality of pulse patterns to activate regions with overlapping color layers” is not further defined. The limitation is simply stating that the individual pulse pattern is different from some other pulse pattern, which is necessarily the case.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896